Luke, J.
This case arose upon an affidavit of illegality interposed to the levy of a tax-execution issued by the comptroller-general for the use of Henry County against the Central of Georgia Railway Company. The commissioner of roads and revenues of Henry County levied a tax of 15 mills or $15 on each $1,000 of property for the year 1920. Of this levy of taxes, there was levied for general county purposes 4 mills, or $4 on the $1,000, as follows: to pay sheriffs, jailers, or other county officers’ fees, one half mill, or 50 cents; to pay all fees that may be due the coroner for holding inquests, one quarter mill, or 25 cents; to pay the expenses of the county bailiffs at court, non-resident witnesses in criminal cases, servant hire, stationery, and the like, one half mill, or 50 cents; to pay jurors per diem compensation, one mill, or $1; and to pay all other lawful charges against the county, one and three quarter mills, or $1.75. The railway company, after paying all of the State tax, which was 5 mills, and the entire levy of 15 mills except one and one half mills, or $1.50 on the $1,000, challenged by affidavit of illegality the legality of the execution, upon the ground that the levy for general county purposes exceeded by one and one half mills, or $1.50 on the $1,000, fifty per cent, of the State tax of 5 mills, or $5 on the $1,000. By agreement the issue raised *357by the affidavit of illegality was submitted to the judge of the superior court, without the intervention of a jury, upon an agreed statement of facts, in which the tax levy as set out in the affidavit of illegality was admitted. The judge determined the issue in favor of the railway company and sustained the 'affidavit of illegality. To this judgment exception was taken upon the ground that it was contrary to law.
TJpon the agreed statement of facts, it was not error to sustain the affidavit of illegality. To the extent of one and one half mills, or $1.50 on the $1,000, the tax levied exceeded the amount authorized by law to be levied for the general county purposes for which it was so levied and as pointed out in the affidavit of illegality. See Civil Code (1910), §§ 508-513; Sullivan v. Yow, 125 Ga. 326 (54 S. E. 173); and compare Sheffield v. Chancy, 138 Ga. 684 (75 S. E. 1112).

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.